Citation Nr: 1111151	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-40 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to an effective date earlier than January 28, 2008, for the grant of service connection for non-Hodgkins lymphoma with colon resection.

2. Entitlement to an initial, compensable rating for non-Hodgkins lymphoma with colon resection.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1962 to February 1967, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The claim of service connection for non-Hodgkins lymphoma with colon resection was received at the VA RO on January 28, 2008, more than one year after the Veteran was separated from military service, and more than six months after chemotherapy and active treatment was concluded, and there was no pending claim of service connection prior to January 28, 2008.

2.  From the date of service connection, non-Hodgkins lymphoma has been characterized by disease in remission with no abdominal symptoms, constipation, diarrhea, splenomegaly, bleeding, anemia, or enlarged lymph nodes.


CONCLUSIONS OF LAW

1. An effective date prior to January 28, 2008, for service connection for non-Hodgkins lymphomas with colon resection is not warranted.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.155(a), 3.157(b), 3.400(b)(2) (2010).

2. An initial compensable rating for non-Hodgkins lymphoma with colon resection is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 7329, 7715 (2010).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On claims, the RO provided pre-adjudication VCAA notice by letter, dated in January 2008, on the underlying claim of service connection.  Where, as here, service connection has been granted and effective date and a disability rating have been assigned, the claim of service connection has been more than have substantiated, the claims have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.



Once the claim of service connection have been substantiated, the filing of a notice of disagreement with the RO's decision assigning an effective date or disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an earlier effective date and for an initial rating, following the initial grant of service connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).
 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service treatment records, as well as VA and private treatment records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

The Veteran was afforded VA examinations in connection with his claim of service connection and his claim for a compensable disability rating in March 2009 and March 2010.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

With regard to the claim for an earlier effective date, a proper determination on that issue hinges on the dates of manifestation of disability and of the Veteran's application for benefits.  All pertinent evidence with regard to this issue is of record.
 
As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Facts

The Veteran served in the Republic of Vietnam, during the Vietnam era, and it is  presumed that he was exposed to certain herbicides, including Agent Orange.  The Veteran separated from service in February 1967.  

As a Vietnam Veteran, the Veteran is entitled to presumptive service connection for non-Hodgkin's lymphoma as a result of herbicide exposure, if the disease is manifested to a compensable degree (i.e., at least 10 percent disabling) at any point after service separation.

The record indicates that the Veteran was diagnosed with non-Hodgkin's lymphoma in November 2006, with a mass detected in the colon.  He was treated with chemotherapy from January 2007 through April 2007.

On January 28, 2008, the Veteran filed a claim of service connection for non-Hodgkin's lymphoma with colon resection, as a result of herbicide exposure.  A rating decision in February 2009 granted service connection and assigned a 0 percent (noncompensable) disability rating effective January 28, 2008, the date his claim was received.

The Veteran seeks an effective date of service connection earlier than January 28, 2008, specifically requesting a 100 percent disability rating for the period of time he was unable to work, i.e., December 2006 through May 2007.  He contends that he was never informed of his right to seek VA benefits when discharged from service or of the possibility of filing a claim based on the effects of Agent Orange exposure.  






Provisions Governing Effective Dates

The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b)(2)(i).

The provisions of 38 U.S.C.A. § 5101(a) mandate that a claim must be filed in order for any type of benefit to be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

A "claim" includes a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

A formal claim is a specific claim in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  Also, any communication or action indicating the intent to apply for a benefit under the laws administered by the VA may be considered an informal claim, provided that it identifies generally, although not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155.

With respect to an effective date based on presumptive service connection for non-Hodgkins lymphoma presumed to be caused by exposure to Agent Orange in Vietnam, VA has issued 38 C.F.R. § 3.816 to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  Nehmer v. United States Veterans Administration, 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Admin., 32 F Supp 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer et al v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).





Under 38 C.F.R. § 3.816, a "Nehmer class member" includes a Vietnam Veteran who has a covered herbicide disease, such as non-Hodgkins lymphoma.  38 C.F.R. § 3.816(a)(1).  The regulation applies where a claim for service connection was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in this case, October 1990.  

Under 38 C.F.R. § 3.114, an earlier effective date may potentially be granted based on a liberalizing law.  In order for a claimant to be eligible for a retroactive payment under § 3.114, the evidence must show that all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law existed.  In this case, the Veteran contracted non-Hodgkins lymphoma as a result of presumed exposure to herbicides, a disease which was added to the list of those subject to presumptive service connection for a Veteran exposed to Agent Orange in October 1990.

Analysis

As the Veteran's non-Hodgkin's lymphoma was not diagnosed prior to November 2006, and there is no evidence that a claim was filed prior to January 2008, neither 38 C.F.R. § 3.816(d) nor 38 C.F.R. § 3.114 apply.  Instead, the effective date of the award of service connection shall be determined in accordance with 38 C.F.R. § 3.400.  

In this instance, there is no record of receipt of a claim of service connection for non-Hodgkins lymphoma filed by the Veteran before January 28, 2008.  Nor was there any communication or action received by VA from the Veteran of intent to claim service connection for non-Hodgkins lymphoma, constituting an informal claim under 38 C.F.R. § 3.155, before January 28, 2008.

The Appellant does not argue and record does not show that the Veteran filed either a formal or informal claim of service connection for non-Hodgkins lymphoma before January 28, 2008.  

Instead the Veteran argues that he did not know that he could possibly be entitled to service connection for his disability and therefore did not seek benefits.  However, the legal requirements regarding the filing of a claim are not impacted by the Veteran's knowledge, or lack thereof, regarding the availability of benefits.

In conclusion, the criteria for an effective date before January 28, 2008, have not been met.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Disability Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Non-Hodgkin's lymphoma is rated under Diagnostic Code 7715, which provides a 100 percent disability rating when there is active disease or during a treatment phase.  Six months after discontinuation of treatment, the appropriate disability is to be determined by mandatory VA examination.  If there has been no local recurrence or metastasis, the disability is rated based on residuals.  38 C.F.R. § 4.117.

In this case, the Veteran's residuals include the surgical resection of the colon.  Large intestine resection is rated under Diagnostic Code 7329, which provides a 10 percent disability rating for slight symptoms, a 20 percent disability rating for moderate symptoms, and a 40 percent disability rating for severe symptoms.  Where the predominant disability is one of residual adhesions, the disability is rated under Diagnostic Code 4301.  38 C.F.R. § 4.114.

Facts

As noted above, the Veteran is specifically seeking a 100 percent disability rating for the period of time he was unable to work, i.e., December 2006 through May 2007.  He contends that he was never informed of his right to seek VA benefits when discharged from service or of the possibility of filing a claim based on the effects of Agent Orange exposure.  

The record indicates that the Veteran was diagnosed with non-Hodgkin's lymphoma in November 2006 with a mass detected in the colon.  He underwent a left hemicolectomy with colon resection, lysis of adhesions, and exploratory laparotomy in December 2006.  He was then treated with chemotherapy from January 2007 through April 2007.

At a February 2008 follow up visit, the Veteran was noted to be in clinical complete remission.  He reported no new symptoms of weight loss, loss of appetite, chest pain, or shortness of breath.  On physical examination, his abdomen was soft and his scar was well-healed.  There was no hepatosplenomegaly, and no evidence of recurrence of the disease.

A February 2009 CT scan showed no progressive mass or adenopathy.  There were several nonenlarged mediastinal lymph nodes, but the liver, spleen, pancreas, adrenal glands, and kidneys were stable.  




On March 2009 VA examination, the Veteran reported that his condition was in remission since August 2007, although he was scheduled for follow-up checks every six months.  His condition had been stable since surgery and there was no evidence of any additional diseases, such as hepatitis or HIV.  His last treatment was given in April 2007 and there were no significant complications or residuals.  Routine lab testing was normal and there was no history of nausea, vomiting, constipation, diarrhea, fistula, intestinal pain, ulcerative colitis, bowel obstruction, or other symptoms.  The examiner noted that the disability did not have any effect on the Veteran's occupational functioning or activities of daily living.

On March 2010 VA examination, the Veteran reported he was not receiving any active cancer treatment and his last chemotherapy was received in April 2007.  He did not experience any current symptoms such as enlarged lymph nodes, weight change, splenomegaly, hepatomegaly, anemia, jaundice, chloroma, or other long-term effects or residuals of treatment.  His disease was noted to be in remission.

Analysis

As noted above, the Veteran's claim of service connection for non-Hodgkin's lymphoma was filed on January 28, 2008.  The record shows that at that time, the condition was in complete remission and active treatment for the disease had ended in April 2007.  Therefore, under the rating criteria of Diagnostic Code 7715, a 100 percent disability was not warranted and the appropriate rating is one based on the residuals.

Both the private treatment records and the VA examination reports show that the Veteran has no residual effects of the non-Hodgkin's lymphoma to include under the most appropriate rating criteria, those of Diagnostic Code 7729.  He has not experienced any metastasis, bowel obstruction, abdominal pain, enlargement of other organs or lymph nodes, vomiting, diarrhea, or constipation.  




As such, none of the possible alternative rating criteria associated with other Diagnostic Codes under 38 C.F.R. § 4.116 are met or approximated.  In short, the Veteran's good health and complete remission signify that a compensable disability rating is not currently warranted.

The Board notes that the Veteran specifically asserted entitlement to a 100 percent disability rating for the period during which he was undergoing active treatment for his disability.  Under the rating criteria, such a disability rating would have been appropriate, had service connection for non-Hodgkin's lymphoma been in effect at that time.  However, as discussed above, the claim of service connection was not filed until more than six months after active treatment had ceased.  

Under 38 U.S.C.A. § 5110, a disability rating cannot be awarded before the effective date of the grant of service connection.  

Based on the foregoing, the preponderance of the evidence is against a compensable disability rating for non-Hodgkin's lymphoma with colon resection, and the benefit-of-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, which in this case are complete remission of non-Hodgkin's lymphoma with no residual disability, and provide for higher ratings for more severe symptoms.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an effective date earlier than January 28, 2008, for the grant of service connection for non-Hodgkins lymphoma with colon resection is denied.

Entitlement to an initial compensable rating for non-Hodgkins lymphoma with colon resection is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


